Van−003 [Notice of Telephonic Hearing] (04/20)

                        UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, SOUTHERN DIVISION


In re:                                                                          Case No. 20−01344−DSC13
Yvonne DeCarlo Johnson                                                          Chapter 13
SSN: xxx−xx−5233


          Debtor(s)

                                    NOTICE OF TELEPHONIC HEARING
      Notice is hereby given that a telephonic hearing will be held in the above−referenced case on Tuesday, June 23,
2020 at 11:00 AM to consider and act upon the following:

21 − Trustee's Objection to Confirmation of Chapter 13 Plan, Trustee's Motion to Dismiss. (Ch13troffice, km)

      The hearing will be held via an AT&T call−in number. You can find the call−in number and passcode on the
Court's webpage at www.alnb.uscourts.gov. (Each Judge in the District has a specific call−in number. From the
homepage, click the "Judges" tab and select the Judge assigned to the case. If you cannot locate the dial−in−number
on the website, you may call the Clerk's office at 205−714−4000.) Other cases or matters may be scheduled for
telephonic hearing at the same time. Parties should call in five minutes prior to the start of the hearing. Once
connected, please mute your phone until your case is called. After your hearing is completed, please hang up to end
your call. To avoid disruption, telephonic hearing participants are expected to call from a quiet location and are not
permitted to use a "speaker" function or to place the call on hold (as this may cause music or other noises to play
during the hearings of other participants). Participants are encouraged to call from a landline if possible.

      THIS HEARING WILL TAKE PLACE BY TELEPHONE ONLY. DO NOT COME TO THE
COURTHOUSE. PLEASE SEE THE COURT'S WEBSITE FOR ADDITIONAL INFORMATION
(www.alnb.uscourts.gov).

Dated: May 27, 2020                                        By:

                                                           Joseph E. Bulgarella, Clerk
                                                           United States Bankruptcy Court
klt




       Case 20-01344-DSC13               Doc 22 Filed 05/27/20 Entered 05/27/20 10:32:16                 Desc
                                       Notice of Telephonic Hea Page 1 of 1
